Citation Nr: 1111261	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  09-36 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for a bilateral leg disability, secondary to pes planus.


REPRESENTATION

Appellant represented by:	Calvin Hansen, attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel




INTRODUCTION

The Veteran had active service from April 1968 to January 1970.

This appeal arises from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In August 2010, the Board remanded the claims for additional development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The Veteran does not have pes planus, or a leg disability, that was caused or aggravated by his service. 


CONCLUSION OF LAW

Pes planus, and a leg disability, were not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 111, 1137, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that he is entitled to service connection for pes planus on the basis that it preexisted his service, and was aggravated thereby.  He further asserts that service connection is warranted for a bilateral leg disability because it is secondary to (i.e., caused or aggravated by) his pes planus.  

As an initial matter, in August 2010, the Board remanded these claims for additional development.  The Board directed that the Veteran be scheduled for an examination of his feet, and lower extremities, in order to ascertain whether his pes planus was aggravated by his service, and, if so, whether his pes planus caused or aggravated a disability of the lower extremities.  In February 2010, the Veteran was afforded another examination that covered his feet.  The examiner indicated that the Veteran's C-file and medical records had been reviewed, and the report includes a summary of the Veteran's reported history, and detailed examination findings.  The examiner determined that the Veteran's pes planus was not aggravated by his service, and his etiological opinion is accompanied by a sufficient rationale.  Under the circumstances, there is no basis to find that the examiner did not have a sufficient basis for his opinion, or that this examination report is inadequate.  See Prejean v. West, 13 Vet. App. 444, 448- 9 (2000); Neives- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Under the circumstances, the Board finds that there has been substantial compliance with its August 2010 remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to a veteran are to be avoided).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).   

Claimants are presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that the injury or disease in question existed prior to service and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.  Only such conditions as are recorded in entrance examination reports are to be considered as "noted."  Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  

In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service and then whether this constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).  In the case of wartime service, clear and unmistakable evidence is needed to rebut the presumption of aggravation when there was an increase in severity of the preservice condition during service.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).   

A preexisting injury or disease has not demonstrated "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.

Under 3.310(b):

Any increase in severity of a nonservice- connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service- connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310(b)) (emphasis added).

The Veteran's service treatment reports include an entrance examination report, dated in January 1968, which shows that he was noted to have mild pes planus with mild symptoms.  In an associated "report of medical history," the Veteran indicated that he had a history of foot trouble, and the report notes, "Foot trouble - painful arches" that were "longstanding" and "mild."  An examination report created in association with flight duty, dated in June 1968, shows that his feet and lower extremities were clinically evaluated as normal.  In an associated "report of medical history," the Veteran indicated that he had a history of foot trouble, and the report notes, "EPTS" (existed prior to service).  The Veteran's separation examination report, dated in January 1970, shows that his feet and lower extremities were clinically evaluated as normal.  In an associated "report of medical history," the Veteran indicated that he had a history of foot trouble, and the report notes, "EPTS."

The relevant post-service medical evidence includes VA progress notes, dated between 2000 and 2004, and a VA progress note, dated in December 2008.  The progress notes dated between 2000 and 2004 show that in March 2001, the Veteran was noted to be taking Allpurinol for "gouty attacks," and to have elevated uric acid levels, and episodic big toe pain.  The March 2001 reports, and the reports dated thereafter, contain a number of notations of gout, and note that these symptoms were usually in the big toe.  The December 2008 report does not show complaints of, or treatment for, any relevant symptoms, nor does it contain a relevant diagnosis.

A VA examination report, dated in September 2010, shows that the examiner stated that the Veteran's C-file and medical records had been reviewed.  The report notes the following: there was no history of trauma to the feet, or foot-related hospitalization or surgery; there was no skin or vascular foot abnormality, no muscle atrophy, and no evidence of painful motion, swelling, tenderness, instability, weakness, or other abnormal weight bearing.  Gait was normal.  The Veteran complained of daily foot pain and stiffness, with flare-ups with standing or walking.  On examination, there were gouty changes in the left foot that had "nothing to do with his flat feet."  There was no forefoot or mid-foot malalignment, Achilles heel tendon malalignment, or any painful foot manipulation in either foot.  He could stand on his toes and heels without difficulty.  He had minimal pes planus of both the left foot and the right foot, "if any at all."  He ambulated without difficulty.  The examiner concluded:

Very briefly, the only documentation noted about his flat feet were on entrance to the military in 1968, which specifically mentioned mild bilateral pes planus with mild symptoms.  There were no other injuries to review nor any supporting documentation up until last year, when his podiatrist provides him with a letter stating that his feet were aggravated by military service.  Unfortunately, there are no records to review for 39 years.  One would assume that if his feet were truly aggravated by military service, then the findings noted on today's examination would have been much more severe, as they would have progressed over the years.  It is unlikely that they did.  His findings today are minimal to mild severity concerning the pes planus.  Therefore, I find it highly unlikely that his feet were aggravated during military service, which ended in 1970.  In addition, concerning the "bilateral lower leg condition", I asked him what he was referring to concerning this statement, and he said he really didn't know.  I showed him his claims form that he signed, and questioned him about the bilateral lower leg condition, and he said he really didn't know what that meant.  He said he has no other lower leg conditions or complaints, other than both feet.  Therefore, there is no other bilateral lower leg condition that he is aware of, because he said he really did not know what that meant.  No further examinations were performed and the joint examination was not completed, because there appeared to be no joints involved.  Reasoning and basis as described.


With regard to the claim for pes planus, the evidence shows that pes planus was noted upon entrance into service.  Crowe.  Therefore, the presumption of soundness does not attach, and need not be rebutted.  See VAOPGCPREC 3- 2003, 69 Fed. Reg. 25178 (2004).  

The Board finds that the evidence in insufficient to show that the Veteran's pes planus underwent an increase in disability during service.  The Veteran was not treated for pes planus symptoms during service.  Upon separation from service in January 1970, the Veteran indicated that he had a history of foot trouble, and the report notes, "EPTS," however his feet and lower extremities were clinically evaluated as normal.  There is no record of treatment for pes planus symptoms for the following 39 years, until June 2009.  In addition, upon review of his C-file in September 2010, a VA physician determined that the Veteran's current findings were that he had pes planus of "minimal to mild severity," and that it was "highly unlikely" that his feet were aggravated during military service.  The Board therefore finds that the Veteran's pre-existing bilateral pes planus did not undergo an increase in disability during service.  As the disability underwent no increase in severity during service, aggravation may not be conceded.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  Accordingly, service connection for pes planus is not warranted.

In reaching this decision, the Board has considered a report from the Mid-Nebraska Foot Clinic, dated in June 2009, which shows that the examiner stated that he had reviewed the Veteran's medical records from the military.  The Veteran reported that he has had painful arches and heels since his service, and recurrent leg pain (of unspecified duration).  The examiner stated that the Veteran's "leg and foot pain symptoms are the result of aggravation and caused in all likelihood by his time in the military."  However, the rationale for this opinion is so deficient that it is found to be insufficiently probative to warrant a grant of either of the claims.  Specifically, the opinion notes that the Veteran had mild pes planus symptoms upon entrance into service, but it does not discuss the absence of treatment both during service, and for the 39 years following service (i.e., between 1970 and 2009), nor does it cite to any inservice findings in support of its conclusions.  Furthermore, the examiner stated that the Veteran's "leg and foot pain" were aggravated by his service.  There was no assessment or diagnosis of pes planus, rather, the assessments noted plantar fasciitis, a calcaneal spur, pronation of the subtalar joint and mid-tarsal joints, and foot pain.  With regard to "foot pain," VA generally does not grant service connection for symptoms which have not been associated with trauma or a disease process.  See e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Given the foregoing, this opinion is therefore not afforded sufficient probative value to warrant a grant of either of the claims.  See Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (a VA adjudicator may properly consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the veteran); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (noting that the Federal Circuit has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  

Accordingly, the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied.  

Finally, with regard to the Veteran's argument that he has a bilateral leg disability as secondary to what "should be" service-connected pes planus, the September 2010 VA examination report shows that the Veteran was asked what he was referring to concerning this claim, and he said that, "[H]e really didn't know," and that he had no other lower leg conditions or complaints, other than both feet.  In fact, although the Veteran is shown to have several disorders affecting his feet, there is no competent evidence of record to show that the Veteran currently has a leg disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. §§ 1110 and 1131, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation).  Furthermore, and in any event, as the Board has determined that service connection is not warranted for pes planus, there is no predicate service-connected disability upon which a grant of secondary service connection may be based (although service connection is currently in effect for tinnitus, there is no competent evidence to show that the Veteran's tinnitus has any medical relationship to a bilateral leg disability).  Therefore, the secondary service connection claim for a bilateral leg disability fails as a matter of law.  38 C.F.R. § 3.310(a); Sabonis v. Brown, 6 Vet. App. 426 (1994).    

With regard to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

The issues on appeal are based on the contentions that pes planus was aggravated by service, and that a leg disability was caused or aggravated by what "should be" service-connected pes planus.  To the extent that he may assert that he had relevant foot or leg symptoms at a given point in time, his statements are competent evidence to show that he experienced these symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).

However, competency of evidence must be distinguished from the weight and credibility of the evidence, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence; if the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to a veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

In summary, the Veteran does not have the requisite skills, knowledge, or training, to be competent to provide an opinion for aggravation of pes planus, or a diagnosis of any shown leg disability, or to state whether a leg disability was caused or aggravated by a service-connected disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In this regard, while the Board acknowledges that the absence of any corroborating medical evidence supporting his assertions does not render his statements incredible in and of itself, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of a veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when a layperson is competent to identify the medical condition).  In this case, the Veteran's service treatment reports and post-service medical records have been discussed.  There was no inservice treatment for pes planus.  Treatment for pes planus is first shown 39 years after separation from service, there is no competent evidence to show a current leg disability, and the September 2010 VA opinion is considered highly probative evidence against the claims.  Given the foregoing, the Board finds that the service treatment reports, and the post-service medical evidence, outweigh the Veteran's contentions to the effect that he has pes planus, and a bilateral leg disability, that are related to his service, or to a service-connected disability.  

Accordingly, the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied.  

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of these matters on that basis.  38 U.S.C.A. § 5107(b).  


II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in July 2009.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA and non-VA medical records.  The Veteran has been afforded an examination, and an etiological opinion has been obtained.  With regard to the claim for a bilateral leg disability, as service connection is not in effect for the claimed aggravating disability, (i.e., pes planus), and as a leg disability is not shown, an etiological opinion is not required.  See 38 C.F.R. § 3.159(d) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Simply stated, the Board finds that the service and post- service medical record provides evidence against these claims.  The Board concludes, therefore, that decisions on the merits at this time do not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

The appeal is denied.


____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


